Case 1:19-cv-06519-JGK Document 3 Filed 08/13/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
WORLDVIEW ENTERTAINMENT HOLDINGS INC., Case No. 1:19-cv-06519 (JGK)
WORLDVIEW ENTERTAINMENT HOLDINGS LLC,
& ROSELAND VENTURES LLC,
NOTICE OF MOTION
Plaintiffs,

- against -

CHRISTOPHER WOODROW, SARAH WOODROW,
THE ESTATE OF CONSTANCE WOORDROW,
GOETZ FITZPATRICK LLP AND AARON BOYAJIAN,
ESQ.,

Defendants.

 

PLEASE TAKE NOTICE that upon the annexed Declaration of Simon Block, dated
August 12, 2019, together with the exhibits annexed thereto, the accompanying Memorandum of
Law, dated August 12, 2019, and upon all of the prior papers and proceedings herein, the
undersigned counsel for Plaintiffs Worldview Entertainment Holdings Inc., Worldview
Entertainment Holdings LLC, and Roseland Ventures LLC, hereby moves this Court, before the
Honorable John G. Koeltl, United States District Judge, in Courtroom 14A of the United States
District Court for the Southern District of New York, 500 Pearl Street, New York, New York,
10007, at a date and time to be determined by the Court, for an order, pursuant to 28 U.S.C. §§
1447(c), 1334(c)(1) and 1452(a), remanding the entire above-captioned action (Supreme Court
of the State of New York, New York County Index No. 159948/2014) to the Supreme Court of
the State of New York, New York County, the state court from which it was removed, together

with such further and other relief as the Court deems just and proper.
Case 1:19-cv-06519-JGK Document 3 Filed 08/13/19 Page 2 of 2

Dated: August 12, 2019
New York, New York

QUINN McCABE LLP

fore W/o —

By: _4
Matthew S. Quinn
Simon Block
9 East 40th Street, 14th Floor
New York, New York 10016
(212) 447-5500
Email: mquinn@qmlegal.com
Email: sblock@qmlegal.com
Attorneys for Plaintiffs | Worldview
Entertainment Holdings Inc., Worldview
Entertainment Holdings LLC, and Roseland
Ventures LLC
